37 So. 3d 904 (2010)
Mark Wesley ERWIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1864.
District Court of Appeal of Florida, First District.
May 14, 2010.
Rehearing Denied June 25, 2010.
Mark Wesley Erwin, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner has failed to demonstrate an injury which cannot be remedied by appeal from final order. Accordingly, the petition for writ of certiorari is denied.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.